DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, anycorrection of the statutory basis for the rejection will not be considered a new ground ofrejection if the prior art relied upon, and the rationale supporting the rejection, would bethe same under either status. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1, 6-7 and 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Leung et al. (US 9,413,858 B2) in view of Adler et al. (US 2006/0055793 A1).

Leung et al. disclose a method for real-time compressive data collection in cloud with the following features: regarding claim 1, a method, for use in a sensor device, said method comprising: receiving input signal data of one or more sensors, encoding the input signal data into formatted sensor data in a first format, and transmitting the formatted sensor data to a receiving device over a communication channel, wherein the method further comprises: configuring, subject to a command, said encoding to generate the formatted sensor data in a second format which differs from the first format (Fig. 2, illustrates a system-level architecture of an overall cloud monitoring system, where real-time compressive data collection in cloud monitoring may be implemented, see teachings in [col 5 ln 34-67, col 6 ln 1-67, col 9 ln 66-67 & col 10 ln 1-6] summarized as “a method, for use in a sensor device, said method comprising: receiving input signal data of one or more sensors (i.e. a cloud-monitoring system may encoding the input signal data into formatted sensor data in a first format (i.e. the sensor data received by the service manager 222 may be encoded in a format), and transmitting the formatted sensor data to a receiving device over a communication channel (i.e. the formatted sensor data is then transmitted by the service manager 222 to a cloud monitoring service 216 comprising of data filtering 220 and data collection 218 over a link), wherein the method further comprises: configuring, subject to a command, said encoding to generate the formatted sensor data in a second format which differs from the first format (i.e. the cloud monitoring service 216 may provide control/command parameter data via a data collection module 218 to the sensors 204, wherein the data and control parameters may include sensor data received from the sensors 204 and since the raw sensor data may include different types of information of different data formats, the data query interfaces 306, 308, and 310 (fig. 3) of the data collection module 218 may reformat (or into second format) the first data formats as per control/command information)”).
Leung et al. also disclose the following features: regarding claim 9, further comprising: performing an analysis (206) of the input signal data to generate the 
Leung et al. is short of expressly teaching “configuring, subject to a command, said encoding to generate the formatted sensor data in a second format which differs from the first format”.
Leung et al. also do not expressly disclose the following features: regarding claim 6, wherein the command is received from the receiving device and is optionally 3generated by the receiving device by processing the formatted sensor data in the first format; regarding claim 7, wherein the command is indicative of characteristics of the second format.
Adler et al. disclose a camera control for processing camera data received from the sensor head with the following features: regarding claim 1, configuring, subject to a command, said encoding to generate the formatted sensor data in a second format configuring, subject to a command, said encoding to generate the formatted sensor data in a second format which differs from the first format (i.e. a camera control unit 6 (fig. 1), a sensor 301 of an attached camera head, reconfigurable controller 302, digital signal processor 303, system controller 304, and video encoder 313 etc., the data formatter 306 receives the raw camera data from sensor 301 at the rate of the pixel clock and formats (or first format) the received pixels into a 10 bit parallel format, the first formatted sensor data is transmitted to the camera control unit 6, a video encoder 313 of the camera control unit receives formatted sensor data, and the video encoder 313, subject to the control signal (or command) 345 from a system controller 304, encodes the formatted sensor data into the video format (or second format) which is different from the first format)”).
Adler et al. also disclose the following features: regarding claim 6, wherein the command is received from the receiving device and is optionally 3generated by the receiving device by processing the formatted sensor data in the first format (Fig. 3, a block and data flow diagram for a camera control unit in accordance with an exemplary embodiment of the present invention, see teachings in [0036, 0039-0041 &0075] summarized as “the first formatted sensor data is transmitted to the camera control unit 6, a video encoder 313 of the camera control unit receives formatted sensor data, and the video encoder 313, after receiving the control signal (or command) 345 from a system controller 304, encodes the formatted sensor data into second format”); regarding claim 7, wherein the command is indicative of characteristics of the second 
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Leung et al. by using the features as taught by Adler et al. in order to provide a more effective and efficient system that is capable of configuring, subject to a command, said encoding to generate the formatted sensor data in a second format, and the command is indicative of characteristics. The motivation of using these functions is that it is more cost effective and dynamic.

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Leung et al. (US 9,413,858 B2) in view of Adler et al. (US 2006/0055793 A1) as applied to claim 1 above, and further in view of Lundberg (US 2015/0156511 A1).

Leung et al. and Adler et al. disclose the claimed limitations as described in paragraph 5 above. Leung et al. and Adler et al. do not expressly disclose the following features:  regarding claim 2, wherein the formatted sensor data in the first format comprises one or more output parameters, and wherein said configuring comprises at least one of: changing a physical unit of at least one of the one or more output 
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Leung et al. with Adler et al. by using the features as taught by Lundberg in order to provide a more .

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Leung et al. (US 9,413,858 B2) in view of Adler et al. (US 2006/0055793 A1) and Lundberg (US 2015/0156511 A1) as applied to claim 1 above, and further in view of Shirai et al. (US 2018/0043212 A1).

Leung et al., Adler et al. and Lundberg disclose the claimed limitations as described in paragraph 5 above. Leung et al., Adler et al. and Lundberg do not expressly disclose the following features:  regarding claim 3, wherein said changing a number of frequency components further comprises one of: including only a fundamental frequency of the input signal data among the one or more output parameters, including a set of harmonics of the fundamental frequency among the one or more output parameters, and including a power spectrum representation of the input signal data among the one or more output parameters.
Shirai et al. disclose a system that acquires physical condition information with the following features: regarding claim 3, wherein said changing a number of frequency components further comprises one of: including only a fundamental frequency of the input signal data among the one or more output parameters, including a set of harmonics of the fundamental frequency among the one or more output parameters, and including a power spectrum representation of the input signal data among the one 
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Leung et al. with Adler et al. and Lundberg by using the features as taught by Shirai et al. in order to provide a more effective and efficient system that is capable of changing a number of frequency components including a power spectrum representation of the input signal data. The motivation of using these functions is that it is more cost effective and dynamic.

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Leung et al. (US 9,413,858 B2) in view of Adler et al. (US 2006/0055793 A1) and Lundberg (US 2015/0156511 A1) as applied to claim 1 above, and further in view of Liou et al. (US 2018/0035889 A1).

Leung et al., Adler et al. and Lundberg disclose the claimed limitations as described in paragraph 5 above. Leung et al., Adler et al. and Lundberg do not 
Liou et al. disclose a method and system for determining thermistor resistance with the following features: regarding claim 5, wherein said Leung et al., Adler et al. and Shirai et al. (Fig. 1, illustrates a wireless sensor device in accordance with an embodiment, see teachings in [0024 & 0051] summarized as “a wireless sensor device 100 is attached to a user via an adhesive patch to detect various physiological signals including the user's temperature via the at least one sensor 102, and the sensor 102 obtains the physiological signal data in raw format from the user, which is transmitted to the at least one memory 106 and in turn to application 108 via the processor 104, and an additional dithering process is utilized and added at the amplifier stage to improve quantization noise (by increasing the resolution of the ADC by breaking down the least significant bit (LSB) by averaging dithered outputs) due to the analog-to-digital converter”). 
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Leung et al. with Adler et al. and Lundberg by using the features as taught by Shirai et al. in order to provide a more effective and efficient system that is capable of changing a quantization further comprises modifying a control parameter of a configurable dithering process. The motivation of using these functions is that it is more cost effective and dynamic.

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Leung et al. (US 9,413,858 B2) in view of Adler et al. (US 2006/0055793 A1) as applied to claim 1 above, and further in view of Bult et al. (WO 2009/138521 A1).

Leung et al. and Adler et al. disclose the claimed limitations as described in paragraphs 5 and 7 above. Leung et al. and Adler et al. do not expressly disclose the following features:  regarding claim 11, wherein said analysis comprises: processing the input signal data in relation to a set of formatting criteria, said set of formatting criteria comprising one or more of: detecting a repeating signal feature in the input signal data, detecting an absence of a characteristic change in the input signal data, determining, in the input signal data, a variability that falls below a variability threshold for a time period, detecting a characteristic change in the input signal data, detecting a change of sensor or sensor type, detecting a change in complexity in the input signal data, detecting a similarity between input signal data of two or more sensors or between two or more output parameters among the one or more output parameters, and detecting a match between a predefined signal pattern and the input signal data.
Bult et al. disclose a method and system for clinical investigations with the following features: regarding claim 11, wherein said analysis- 
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Leung et al. with Adler et al. by using the features as taught by Bult et al. in order to provide a more .

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Leung et al. (US 9,413,858 B2) in view of Adler et al. (US 2006/0055793 A1) and Bult et al. (WO 2009/138521 A1) as applied to claim 1 above, and further in view of Ogushi et al. (US 2007/0210916 A1).

Leung et al., Adler et al. and Bult et al. disclose the claimed limitations as described in paragraphs 5 and 7 above. Leung et al., Adler et al. and Bult et al. do not expressly disclose the following features:  regarding claim 13, wherein said analysis, when detecting the repeating signal feature, generates the command to include an index of the predefined signal pattern in the formatted sensor data or to switch to generating at least one of the one or more output parameters in the frequency domain.
Ogushi et al. disclose a technique for utilizing information from multiple sensors connected to a network with the following features: regarding claim 13, wherein said analysis, when detecting the repeating signal feature, generates the command to include an index of the predefined signal pattern in the formatted sensor data or to switch to generating at least one of the one or more output parameters in the frequency domain (Fig. 3, a block and data flow diagram for a camera control unit in accordance with an exemplary embodiment of the present invention, see teachings in [0036, 0039-0041 &0075] summarized as “conversion engine CVEN encodes a command in the text 
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Leung et al. with Adler et al. and Bult et al. by using the features as taught by Ogushi et al. in order to provide a more effective and efficient system that is capable of detecting the repeating signal feature, generates the command to include an index of the predefined signal pattern in the formatted sensor data. The motivation of using these functions is that it is more cost effective and dynamic.

Claims 14 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Leung et al. (US 9,413,858 B2) in view of Adler et al. (US 2006/0055793 A1) and Bult et al. (WO 2009/138521 A1) as applied to claim 1 above, and further in view of Bentley et al. (US 2014/0003450 A1).

Leung et al., Adler et al. and Bult et al. disclose the claimed limitations as described in paragraphs 5 and 7 above. Leung et al., Adler et al. and Bult et al. do not expressly disclose the following features:  regarding claim 14, wherein said analysis (206), when detecting the absence of a characteristic change, generates the command ([C]) to reduce transmission bit rate and/or decrease quantization.

It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Leung et al. with Adler et al. and Bult et al. by using the features as taught by Bentley et al. in order to provide a more effective and efficient system that is capable of detecting the absence of .

Claims 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Leung et al. (US 9,413,858 B2) in view of Adler et al. (US 2006/0055793 A1) and Bult et al. (WO 2009/138521 A1) as applied to claim 1 above, and further in view of Katis et al. (US 2009/0103477 A1).

Leung et al., Adler et al. and Bult et al. disclose the claimed limitations as described in paragraphs 5 and 7 above. Leung et al., Adler et al. and Bult et al. do not expressly disclose the following features: regarding claim 15, wherein said analysis, when determining the variability below a variability threshold for a time period, generates the command to reduce transmission bit rate and/or decrease quantization; regarding claim 16, wherein said analysis, when detecting the characteristic change, generates the command to increase transmission bit rate and/or increase quantization.
Katis et al. disclose a device for gracefully extending the range and/or capacity of voice communication systems with the following features: regarding claim 15, wherein said analysis, when determining the variability below a variability threshold for a time period, generates the command to reduce transmission bit rate and/or decrease quantization (Fig. 6, a diagram of a communication device with persistent storage in accordance with the present invention, see teachings in [0046 & 0051] summarized as “transmitter 66 is responsible for receiving receipt reports from a recipient, calculating the usable bit rate on the network connection, ascertaining if the usable bit rate 
 It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Leung et al. with Adler et al. and Bult et al. by using the features as taught by Katis et al. in order to provide a more effective and efficient system that is capable of detecting the exceeding or lower of bit rate, generates the command to increase or reduce transmission bit rate respectively. The motivation of using these functions is that it is more cost effective and dynamic.

Claims 18 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Leung et al. (US 9,413,858 B2) in view of Adler et al. (US 2006/0055793 A1) and Bult et al. (WO 2009/138521 A1) as applied to claim 1 above, and further in view of Alsadah (US 2016/0267813 A1).


Alsadah discloses system, apparatus, and method for a color detection system with the following features: regarding claim 18, wherein said analysis, when detecting the similarity, generates the command to switch to parametric coding (Fig. 1, a block diagram illustrating an embodiment of a color detection system including an optical sensor and a general control unit according to the present invention, see teachings in [0069] summarized as “for color detection in a color detection system when detects a variation the color detection system can include for the user to choose the parametric coding scheme”); regarding claim 22, wherein said analysi
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Leung et al. with Adler et al. and Bult et al. by using the features as taught by Alsadah in order to provide a more effective and efficient system that is capable of detecting the change of sensor, generates the command to switch to parametric coding. The motivation of using these functions is that it is more cost effective and dynamic.

Claims 24-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Leung et al. (US 9,413,858 B2) in view of Adler et al. (US 2006/0055793 A1) as applied to claim 1 above, and further in view of Ogushi et al. (US 2007/0210916 A1).

Leung et al. and Adler et al. disclose the claimed limitations as described in paragraph 5 above. Adler et al. disclose the following features: regarding claim 25, a receiving device configured to receive the formatted sensor data in the first format from the sensor device, wherein the receiving device is further configured to process the formatted sensor data in the first format for detection of a need to change format of the formatted sensor data, determine a second format that differs from the first format, and transmit a command to the sensor devic
Leung et al. and Adler et al. do not expressly disclose the following features:  regarding claim 24, a sensor device configured for connection to one or more sensors and configured to perform a method;
Ogushi et al. disclose a technique for utilizing information from multiple sensors connected to a network with the following features: regarding claim 24, a sensor device configured for connection to one or more sensors and configured to perform a method (Fig. 1, a block diagram showing a sensor network system equivalent to a first embodiment of the invention, see teachings in [0045-0047] summarized as “sensor nodes SN1 to SNn are installed in a specific position of a user to monitor a condition of the user for example.  These sensor nodes SN1 to SNn communicate with the base station BST via a wireless network WLN, wherein each sensor node SN1 to SNn transmits data such as measured temperature and pulse to the base station BST”).
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Leung et al. with .

Allowable Subject Matter
Claims 4 and 19 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED M BOKHARI whose telephone number is (571)270-3115. The examiner can normally be reached Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang B Yao can be reached on 5712723182. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 



/SYED M BOKHARI/            Examiner, Art Unit 2473
12/28/2021                                                                                                                                                                                            

/KWANG B YAO/Supervisory Patent Examiner, Art Unit 2473